Citation Nr: 1133982	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for chronic right shoulder pain, status-post failed rotator cuff repair (right shoulder disability), rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to June 1972, with subsequent periods of Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

The Board previously remanded this matter in December 2010.


FINDINGS OF FACT

1.  The Veteran is right hand dominant; therefore, his right shoulder is his major extremity.

2.  Resolving all reasonable doubt in the Veteran's favor, considering his pain and corresponding functional impairment, including flare-ups, prior to April 1, 2011, the preponderance of the evidence shows that his right shoulder disability was productive of limitation of motion to shoulder level, but not limitation of motion between the side and shoulder level.  

3.  Resolving all reasonable doubt in the Veteran's favor, considering his pain and corresponding functional impairment, including flare-ups, since April 2, 2011, the evidence shows that his right shoulder disability most closely approximates the disability picture productive of limitation of motion between the side and shoulder level; however, the preponderance of the evidence shows that it was not productive of limitation of motion to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  Prior to April 1, 2011, the criteria for a disability rating in excess of 20 percent for a right shoulder disability are not met.  38 U.S.C.A. § 1155(a), 5107(West 2002); 38 C.F.R. § 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5201-5203 (2010). 

2.  Since April 2, 2011, the criteria for a 30 percent disability evaluation, and no more, for a right shoulder disability are met.  38 U.S.C.A. § 1155(a), 5107(West 2002); 38 C.F.R. § 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5201-5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of February 2008 and January 2011 letters from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for the equitable resolution of the claim has been obtained.  The Veteran's service and post-service treatment records have been obtained, he has been provided appropriate VA examinations and has declined a Board hearing related to his claim.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  The AMC/RO has also substantially, if not fully, complied with the Board's December 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

A May 2001 rating action granted service connection for a right shoulder disability and assigned an initial 20 percent disability evaluation, pursuant to 38 C.F.R. § 4.71, Diagnostic Codes 5201-5203.  In January 2008, the RO received the Veteran's claim for an increased rating for this disability.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

All evidence must be evaluated in arriving at a decision regarding a higher rating. 38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is right-hand dominant, his right shoulder is his major shoulder for rating purposes.

Under Diagnostic Code 5201, dominant shoulder motion limited to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  A 30 percent rating is warranted for shoulder motion limited to midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion).  A 40 percent rating contemplates shoulder motion limited to 25 degrees or less.  See 38 C.F.R. § 4.71a, Plate I. 

Pursuant to Diagnostic Code 5203, a maximum 20 percent rating is assignable for impairment of the clavicle or scapula.  

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

The Veteran was provided a March 2008 VA examination.  At this time, the Veteran reported severe weekly flare-ups of right shoulder pain and monthly episodes of locking.  On physical examination of the Veteran's right shoulder, the VA examiner noted evidence of episodes of giving way, stiffness, weakness, pain, tenderness and guarding of movement, but indicated an absence of any joint deformity, instability or episodes of dislocation/subluxation.  Range of motion examination revealed pain-free (I) flexion to 110 degrees; (II) abduction to 120 degrees; and (III) external rotation to 50 degrees.  On repetitive testing resulting, the VA examiner indicated that pain resulted in additional limitation of (I) flexion to 105 degrees; (II) abduction to 115 degrees; and (IV) external rotation to 45 degrees.  Ultimately, based on his account of symptoms, relevant medical evidence and current examination findings, the VA examiner indicated that the Veteran's right shoulder impairment resulted in 35-percent overall functional impairment, or 117 degrees of functional range of motion.  

In connection with the Board's remand instructions, the Veteran was provided another VA examination, in April 2011.  During the examination, he reported right shoulder stiffness, episodes of locking up and pain that increased in severity when at rest.  The examiner also detailed the Veteran's account of an inability to complete certain personal hygiene functions (i.e. cleaning his ears), reach above his head or lift 1 pound for more than 30 seconds.  On range of motion examination, the examiner noted (I) flexion to 80 degrees; (II) abduction to 90 degrees; (III) internal rotation to 70 degrees; and external rotation of 20 degrees.  On repetitive testing, the examiner noted fatigability, as well as additional limitation of (I) flexion to 70 degrees and (II) abduction to 80 degrees.  The examiner also indicated that radiological testing revealed mild degenerative changes associated with the Veteran's right shoulder, which was characterized as moderately-severe in nature.  

In addition to the evidence detailed above, many other pieces of evidence, both medical and lay, have been associated with the claims folder, to include relevant VA treatment records dated from June 2007 through December 2010.  Although the Board has not detailed each of these pieces of evidence, these pieces of evidence are generally consistent with the findings highlighted above and unquestionably have been reviewed and considered, in evaluating the Veteran's present claim. 

Merits

Based on the evidence, prior to April 1, 2011, the Board finds that a rating in excess of 20 percent is not warranted for a right shoulder disability.  However, since April 2, 2011, the criteria for a 30 percent rating, but no higher, have been met.  

	Prior to April 1, 2011

At no time, prior to April 1, 2011, does the evidence of record demonstrate sufficient limitation of motion of the right shoulder to warrant the assignment of a rating in-excess of 20 percent.  The Veteran has provided a competent and credible account of right shoulder symptomatology, to include painful motion and episodes of locking.  However, prior to April 1, 2011, the medical evidence, to include the March 2008 VA examination report, documents flexion to 105 degrees and abduction to 115 degrees, as being the most severe limitation of motion for this period.  Additionally, the aforementioned findings obtained after repetitive testing and include painful motion.  In essence, the medical evidence for the period under review indicates right shoulder motion was limited to shoulder level, at most.  Although the Veteran had limited and painful right shoulder motion, with some loss of flexion, abduction and external rotation on repetitive testing, the evidence does not indicate, nor does he report, right shoulder motion limited to midway between the side and shoulder level (i.e. less than 90 degrees but more than 45 degrees).  Overall, the evidence of record, medical and lay, considered with the relevant functional loss factors and DeLuca, fail to meet the criteria for a 30 percent disability evaluation.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  Therefore, the Board finds that at no time, prior to April 1, 2011, did the Veteran's right shoulder disability warranted a rating in-excess of 20 percent and, to this extent, his appeal is denied.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5203 and Plate I. 

	Since April 2, 2011

Since April 2, 2011, the Veteran's limitation of right shoulder motion is sufficient to warrant a 30 percent rating, but no more.  In addition to the Veteran's competent and credible account of right shoulder symptomatology, to include weakness, fatigue and pain, the competent evidence reflects an increase in the severity of the limitation of right shoulder range of motion.  In fact, at his April 2011 VA examination, the examiner noted limitation of flexion to 70 degrees and abduction to 80 degrees, which does not account for additional functional impairment during flare-ups.  Thus, resolving all reasonable doubt in his favor, the Board finds sufficient evidence that the Veteran's right shoulder range of motion was limited to midway between his side and shoulder level i.e. it most closely approximates limitation of motion of the right shoulder to 45 degrees of right arm motion).  

Nonetheless, since April 2, 2011, the evidence of record does not indicate that a disability evaluation in-excess of 30 percent is warranted.  Significantly, neither the medical evidence nor the Veteran's own account of symptomatology reflect limitation of motion to 25 degrees from the side, to include as due to pain, fatigability and weakness, including during flare-ups.  Ultimately, both the medical and lay evidence of record considered in conjunction with the applicable functional loss factors and DeLuca, do not indicate limitation of right shoulder motion of such a severity as to meet the criteria for a 40 percent disability evaluation, and the criteria for a 30 percent rating adequately account for pain and functional impairment.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, supra.  Thus, the Board finds that, since April 2, 2011, the criteria for a 30 percent disability evaluation, but no more, have been met and, to this extent, the appeal is granted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5203 and Plate I.

In making the above determinations, the Board has considered all applicable provisions of law and regulation, made potentially applicable through the assertions and issues raised in the record, and finds that there is insufficient evidence of record to warrant the assignment of a separate, and/or more favorable, rating under any other Diagnostic Code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence of record does not reflect any diagnosed right shoulder (I) ankylosis; (II) malunion or nonunion of the humerus; (III) recurrent dislocation of the humerus; (IV) fibrous union of the humerus; or (V) loss of the humerus head.  Additionally, there is no evidence, nor does the Veteran contended, that the 4 centimeter, slightly depressed right shoulder scar is unstable, painful and/or presents any deformity, to include as noted in the April 2011 VA examination report.  Accordingly, 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805, 4.71a, Diagnostic Codes 5200 and 5202 are inapplicable and not properly for application at the present time.

Extraschedular and total disability rating based on individual unemployability due to service-connected disabilities (TDIU) consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's right shoulder disability. There is evidence that the Veteran's right shoulder disability is productive of pain and functional impairment, which are contemplated by the ratings assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

As a final point, the Board notes that in evaluating the Veteran's claim, the Board acknowledges evidence that he is unemployed, but the Veteran does not meet the schedular criteria for TDIU consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, there is no evidence of record, to include statements from the Veteran, that he is in fact unemployable due to his service connected right shoulder condition (i.e. his only service connected condition).  See 38 C.F.R. § 4.16.  Indeed, the April 2011 VA examination report reflects that he was unemployed due to his nonservice-connected chronic obstructive pulmonary disorder, ischemic heart disease and diabetes mellitus, and not due to his right shoulder disability.  Thus, the Board need not address the assignment of a TDIU at this time.  

In sum, resolving all reasonable doubt in his favor, the Board finds that the evidence demonstrates (I) prior to April 1, 2011, a 20 percent rating represents the greatest degree of disability for Veteran's right shoulder disability, requiring the claim be denied to this extent; and (II) since April 2, 2011, the right shoulder disability warrants, at most, a 30 percent rating, warranting the claim be granted to this extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Prior to April 1, 2011, entitlement to an increased disability evaluation for a right shoulder disability, rated 20 percent disabling, is denied.  

Since April 2, 2011, a 30 percent disability evaluation, and no more, is granted for a right shoulder disability, subject to the laws and regulations governing the awards of monetary compensation.  

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


